DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on Nov. 21, 2022 is acknowledged.  
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Nov. 21, 2022.
Double Patenting
Claims 1-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of copending Application No. 17/744,808 (reference application). Claims 1-10 of the instant application are identical to the claims 1-10 of Application No. 17/744,808.  While claim 12 of the instant application is not identical to the claim 12 of Application No. 17/744,808, they are not patentably distinct from each other because they both claim and describe the same components and features, just named differently.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinke (US 5,826,997).
Reinke discloses and shows an irrigation system including at least one span and a drive tower including a first drive wheel, a torque transfer system comprising: 
a drive motor (36); 
a drive motor controller, wherein the drive motor controller is configured to provide electrical power to the drive motor via one or more electrical control lines; wherein the drive motor is configured to convert the electrical power into torque (controllers and wiring are well known and inherent in the art); 
a drive shaft (76), wherein the drive shaft is configured to receive torque from the drive motor; and 
a worm gearbox (Fig. 3), wherein the worm gearbox comprises a worm drive and a reduction assembly; 
wherein the worm drive comprises a worm shaft (75) and a worm (74); 
wherein the drive shaft is configured to receive torque from the drive motor and to transfer the torque to the worm shaft and to the worm; 
wherein the worm is configured to transfer torque to a first wheel gear (70); wherein the first wheel gear is [operationally] attached to a first wheel shaft (54); wherein the first wheel shaft is connected to a wheel hub (50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reinke as applied to claim 1 in view of Jones et al. (US 9,611,927).
Reinke discloses and shows a torque transfer system as described elsewhere above.  Reinke does not show the worm drive as a double enveloping worm drive.  Jones teaches a torque transfer system where the worm drive is a double enveloping worm drive.  It is well known that double enveloping worm drives provide for better contact or meshing between the worm and the worm gear and reduces backlash 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Reinke torque transfer system with a double enveloping worm drive so as to provide better contact or meshing (reduce backlash).
Regarding claim 3, Jones shows the worm (42) and the first wheel gear (44) are throated.
Regarding claim 4, Jones shows the worm and the first wheel gear are mated, fully enveloped gears.
Regarding claim 5, Reinke shows the worm shaft and the first wheel shaft are oriented orthogonally to each other.
Regarding claim 6, Reinke shows the worm as comprised of gear teeth; wherein the gear teeth are integrally formed with the worm shaft.
Regarding claim 7, Reinke shows the worm shaft being linearly connected to the drive shaft.
Regarding claims 8-10, Reinke discloses and shows a reduction gear assembly linked to the worm.  The reduction gear assembly does not include a harmonic assembly, wobbling gear set nor a nutating gear set.  Jones teaches a harmonic assembly (12) linked to the worm, the harmonic assembly providing coaxial input and output at high reduction ratios with a smaller footprint.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Reinke torque transfer system with a harmonic drive assembly so as to provide a high reduction ratio output with a smaller footprint.
Wobbling gear set and nutating gear set assemblies are also coaxial reduction gear assemblies that provide a high reduction ratio output with a smaller footprint.  These assemblies are also obvious due to the lack of any unexpected results or criticality expressed in the specification.  See MPEP 2144.04 which states, "If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection" (emphasis added).  Accordingly, the claimed orientation lacks any criticality such that a rejection based solely on case law is appropriate.
Regarding claim 12, Reinke discloses and shows an irrigation system including at least one span and a drive tower including a first drive wheel, a torque transfer system comprising: 
a first drive motor (36); 
a first drive motor controller, wherein the first drive motor controller is configured to provide electrical power to the first drive motor via one or more electrical control lines; wherein the first drive motor is configured to convert the electrical power into torque (controllers and wiring are well known and inherent in the art); 
a center drive shaft (76), wherein the center drive shaft is configured to receive torque from the first drive motors; 
a first gearbox (Fig. 3, top “box”); wherein the first gear box comprises a gear (74); 
a second gear box (56); wherein the first gearbox is configured to transfer torque to the second gear box; and 
a first wheel gear (70); wherein the first wheel gear is [operationally] attached to a first wheel shaft (54); wherein the first wheel shaft is connected to a wheel hub (50); 
wherein the second gear box is mechanically linked between the first gearbox and the first wheel gear; wherein the second gear box comprises a gear selected from the group of gears comprising: worm gear (wheel), bevel gear, spiral bevel gear and miter gear; 
wherein the second gearbox is configured to transfer torque to the first wheel gear; wherein the first wheel gear is attached to a first wheel shaft; wherein the first wheel shaft is connected to a wheel hub.
Reinke, however, does not include a harmonic gear, wobbling gear and nutating gear at the first gear box.  Jones teaches a torque transfer system having harmonic gear providing speed reduction ahead of the worm gear assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Reinke assembly with a harmonic gear assembly arranged in the first gearbox to provide speed reduction ahead of the second gear box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658